Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11083100 B2 and claims 1-6 of U.S. Patent No. 10743431 B2  . Although the claims at issue are not identical, they are not patentably distinct from each other shown below.

Claim limitation(s) of the instant Application
Claims of US Patent US 11083100 B2 hereinafter PAT’100
Claims of US Patent US 10743431 B2 hereinafter PAT’432
1. An electronic device comprising: a casing having an opening that houses a connection terminal inside; and a terminal cover that seals the opening such that the connection terminal is not exposed, wherein, the terminal cover includes a lid that seals the opening, the lid includes a protrusion and a cushion member, the cushion member being mounted around the protrusion, and 
the protrusion comprises multiple recessed spaces separated by orthogonal walls.
1. An electronic device comprising: a casing having an opening that houses a connection terminal inside; and a terminal cover that seals the opening such that the connection terminal is not exposed, wherein, the terminal cover includes a lid that seals the opening and a fixing part that fixes the terminal cover to the casing, the lid includes a protrusion and a cushion member, the cushion member being mounted around the protrusion, and the protrusion comprises multiple recessed spaces separated by orthogonal walls.

	
1. An electronic device comprising: a casing having an opening that houses a connection terminal inside; and a terminal cover that seals the opening such that the connection terminal is not exposed, wherein the terminal cover includes a lid that seals the opening and a fixing part that fixes the terminal cover to the casing, the lid includes a protrusion and a cushion member, the cushion member being mounted around the protrusion and having a surface lower than a surface of the protrusion, the protrusion comprises multiple recessed spaces arranged in a 2×2 array and separated by orthogonal walls, and the cushion member seals the opening by being in close contact with a member provided around the opening.
2. The electronic device according to claim 1, wherein the protrusion is provided in a center of the lid.
2. The electronic device according to claim 1, wherein the protrusion is provided in a center of the lid.
2. The electronic device according to claim 1, wherein the protrusion is provided in a center of the lid.

3. The electronic device according to claim 1, wherein at least a part of a contour of the protrusion is formed in a rounded shape having no corners.
3. The electronic device according to claim 1, wherein at least a part of a contour of the protrusion is formed in a rounded shape having no corners.
3. The electronic device according to claim 1, wherein at least a part of a contour of the protrusion is formed in a rounded shape having no corners.
4. The electronic device according to claim 1, wherein the connection terminal is a terminal for receiving electric power from an outside of the electronic device.
4. The electronic device according to claim 1, wherein the connection terminal is a terminal for receiving electric power from an outside of the electronic device.
4. The electronic device according to claim 1, wherein the connection terminal is a terminal for receiving electric power from an outside of the electronic device.
5. The electronic device according to claim 1, wherein the casing includes a housing part near the opening, the terminal cover includes a slidable member, the slidable member does not include the lid, and the slidable member includes a projection at a tip, the projection is inserted in the housing part when terminal cover is closed.
5. The electronic device according to claim 1, wherein the casing includes a housing part near the opening, the terminal cover includes a slidable member, the slidable member does not include the lid and the fixing part, and the slidable member includes a projection at a tip, the projection is inserted in the housing part when terminal cover is closed.

6. The electronic device according to claim 1, wherein the electronic device is any one of a notebook type personal computer, a tablet terminal, a smartphone, a cell phone, and a digital camera.
6. The electronic device according to claim 1, wherein the electronic device is any one of a notebook type personal computer, a tablet terminal, a smartphone, a cell phone, and a digital camera.


5. The electronic device according to claim 1, wherein the electronic device is any one of a notebook type personal computer, a tablet terminal, a smartphone, a cell phone, and a digital camera.
7. A terminal cover that covers a connection terminal of an electronic device such that the connection terminal is not exposed, the terminal cover comprising: a lid that seals an opening that houses the connection terminal, the opening being formed in the electronic device; wherein, the lid includes a protrusion and a cushion member, the cushion member being mounted around the protrusion and having a surface lower than a surface of the protrusion, the protrusion comprises multiple recessed spaces separated by orthogonal walls.
7. A terminal cover that covers a connection terminal of an electronic device such that the connection terminal is not exposed, the terminal cover comprising: a lid that seals an opening that houses the connection terminal, the opening being formed in the electronic device; and a fixing part that fixes the terminal cover to the electronic device, wherein, the lid includes a protrusion and a cushion member, the cushion member being mounted around the protrusion and having a surface lower than a surface of the protrusion, and the protrusion comprises multiple recessed spaces separated by orthogonal walls.
6. A terminal cover that covers a connection terminal of an electronic device such that the connection terminal is not exposed, the terminal cover comprising: a lid that seals an opening that houses the connection terminal, the opening being formed in the electronic device; and a fixing part that fixes the terminal cover to the electronic device, wherein the lid includes a protrusion and a cushion member, the cushion member being mounted around the protrusion and having a surface lower than a surface of the protrusion, the protrusion comprises multiple recessed spaces arranged in a 2×2 array and separated by orthogonal walls, and the cushion member seals the opening by being in close contact with a member provided around the opening.

8. The terminal cover according to claim 7, wherein the protrusion is provided in a center of the lid.
8. The terminal cover according to claim 7, wherein the protrusion is provided in a center of the lid.

9. The terminal cover according to claim 7, wherein at least a part of a contour of the protrusion is formed in a rounded shape having no corners.
9. The terminal cover according to claim 7, wherein at least a part of a contour of the protrusion is formed in a rounded shape having no corners.


10. The terminal cover according to claim 7, wherein the connection terminal is a terminal for receiving electric power from an outside of the electronic device.
10. The terminal cover according to claim 7, wherein the connection terminal is a terminal for receiving electric power from an outside of the electronic device.

11. The terminal cover according to claim 7, wherein the electronic device includes a housing part near the opening, the terminal cover includes a slidable member, and the slidable member does not include the lid, and the slidable member includes a projection at a tip, the projection is inserted in the housing part in which terminal cover is closed.
11. The terminal cover according to claim 7, wherein the electronic device includes a housing part near the opening, the terminal cover includes a slidable member, and the slidable member does not include the lid and the fixing part, and the slidable member includes a projection at a tip, the projection is inserted in the housing part in which terminal cover is closed.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841